Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. §112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving logic”, “node processing logic”, “one or more testing blocks”, “a processing module”, “an intersection testing module”, and “processing logic” in claims 19 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph limitation: the integrated circuit (IC) disclosed on page 47, lines 21-30 of the specification, which is a specialized IC when it processes the algorithm shown in Fig. 6.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph; or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph.

Allowable Subject Matter
Claims 1-13, 15, 17-20, 23 and 27 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for performing intersection testing in a ray tracing system for use in rendering an image of a scene by: (1) receiving data representing a hierarchical acceleration structure which comprises nodes, each of which represents a region in the scene, wherein the nodes are linked to form the hierarchical acceleration structure, and the received data comprises data defining the regions represented by a plurality of the nodes, and wherein the hierarchical acceleration structure comprises an implicitly represented node, wherein data defining a region represented by the implicitly represented node is not explicitly included as part of the received data but can be inferred from it; (2) inferring, from the received data, data defining the region represented by the implicitly represented node; and (3) performing intersection testing on rays in the scene by testing the rays for intersection with regions represented by nodes of the hierarchical acceleration structure, wherein said performing intersection testing on rays in the scene comprises using the inferred data to test the rays for intersection with the region represented by the implicitly represented node of the hierarchical acceleration structure.
The prior art also fails to teach or suggest an intersection testing module configured to implement the above steps, and a computer readable storage medium storing instructions to perform the above steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613